Citation Nr: 1128000	
Decision Date: 07/27/11    Archive Date: 08/02/11

DOCKET NO.  09-31 935	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a right hip disability.

2.  Entitlement to an initial compensable rating for postoperative hernia repair residuals.

3.  Entitlement to an initial compensable rating for right lower extremity peroneal nerve neuropathy.

4.  Entitlement to an initial compensable rating for left lower extremity peroneal nerve neuropathy.

5.  Entitlement to an initial compensable rating for low back degenerative disc disease (DDD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from September 1984 to June 1990, and from May 1994 to July 2008.

This appeal to the Board of Veterans Appeals (Board) originally arose from a November 2008 rating action that denied service connection for multiple disabilities including the right hip, and granted service connection for multiple disabilities including right and left lower extremity peroneal nerve neuropathy, postoperative hernia repair residuals, and low back DDD, and assigned initial noncompensable ratings from August 2008.  Because the claims for higher initial ratings involve requests for higher ratings following the initial grants of service connection, the Board has characterized them in light of the distinction noted by the U.S. Court of Appeals for Veterans Claims (Court) in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from those for increased ratings for already service-connected disability).
    
In August 2010, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge at the RO.  At the hearing, the Veteran withdrew his appeal with respect to claims for service connection for multiple disabilities except the right hip, and for higher ratings for multiple disabilities except for right and left lower extremity peroneal nerve neuropathy, postoperative hernia repair residuals, and low back DDD.

The issues of service connection for a right hip disability, and initial compensable ratings for right and left lower extremity peroneal nerve neuropathy and low back DDD are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim for an initial compensable rating for postoperative hernia repair residuals on appeal has been accomplished.

2.  The veteran's postoperative hernia repair residuals are manifested by complaints of pain in the area of surgery, with no evidence of recurrence of the hernia postoperatively on recent examinations.


CONCLUSION OF LAW

The criteria for an initial compensable rating for postoperative hernia repair residuals are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, and Part 4, including §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.114 Diagnostic Code 7338 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010)) includes, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of the VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify him what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, it defines the obligation of the VA with respect to its duty to assist a claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the VCAA and its implementing regulations, the Board finds that all notification and development action needed to fairly adjudicate the claim for a higher rating for postoperative hernia repair residuals on appeal has been accomplished.  

A May 2008 pre-rating RO letter informed the Veteran and his representative of the VA's responsibilities to notify and assist him in his initial service connection claim, and of what was needed to establish entitlement thereto.  A December 2008 post-rating RO letter notified them of what was needed to establish entitlement to a higher rating (evidence that a service-connected disability had gotten worse), and that a disability found to be service connected would be assigned a rating by applying relevant Diagnostic Codes (DCs) which provide for a range in severity from 0% to 100%, based on the nature and symptoms of the condition, their severity and duration, and their impact upon employment).  Thereafter, they were afforded opportunities to respond.  Thus, the Board finds that the appellant has received sufficient notice of the information and evidence needed to support his claim, and has been afforded ample opportunity to submit such information and evidence.  

Additionally, the May and December 2008 RO letters provided notice that the VA would make reasonable efforts to help the appellant get evidence necessary to support his claim, such as medical records (including private medical records), if he provided enough information, and, if needed, authorization, to obtain them, and further specified what evidence the VA had received; what evidence the VA was responsible for obtaining, to include Federal records; and the type of evidence that the VA would make reasonable efforts to get.  The Board thus finds that the 2008 RO letters cumulatively satisfy the statutory and regulatory requirement that the VA notify a claimant what evidence, if any, will be obtained by him and what evidence will be retrieved by the VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that proper VCAA notice should notify a claimant of: (1) the evidence that is needed to substantiate a claim; (2) the evidence, if any, to be obtained by the VA; and (3) the evidence, if any, to be provided by him.  As indicated above, all 3 content of notice requirements have been met in this case.

Pelegrini also held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided at the time that, or immediately after, the VA Secretary receives a complete or substantially complete application for VA-administered benefits.  In that case, the Court determined that the VA had failed to demonstrate that a lack of such pre-adjudication notice was not prejudicial to the claimant.  In the higher rating matter now before the Board, documents fully meeting the VCAA's notice requirements were furnished to the Veteran prior to and immediately after the November 2008 rating action on appeal.  
    
In March 2006, the Court issued a decision in the consolidated appeal of Dingess/
Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that, in rating cases, a claimant must be informed of the rating formula for all possible schedular ratings for an applicable rating code.  In this case, the Board finds that pertinent rating code information was furnished to the Veteran in the July 2009 Statement of the Case (SOC), and that this suffices for Dingess/Hartman.  The RO also afforded him proper notice pertaining to the degree of disability and effective date information in the May and December 2008 letters.    
 
Additionally, the Board finds that all necessary development on the higher rating claim currently under consideration has been accomplished.  The RO, on its own initiative, has made reasonable and appropriate efforts to assist the appellant in obtaining all evidence necessary to substantiate his claim.  The Veteran was afforded comprehensive VA examinations in August and September 2008. Significantly, he has not identified, and the record does not otherwise indicate, any existing, pertinent evidence, in addition to that noted above, that has not been obtained.  In December 2008, the Veteran stated that he had no other information or evidence to submit in connection with his claim.  The record also presents no basis to further develop the record to create any additional evidence for consideration in connection with the higher rating matter on appeal.    

Under these circumstances, the Board finds that the appellant is not prejudiced by appellate consideration of the postoperative hernia repair residuals higher rating claim on appeal at this juncture, without directing or accomplishing any additional notification and/or development action.  

II.  Analysis

Under the applicable criteria, disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.      38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of          2 ratings apply under a particular DC, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R.     § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson, 12 Vet. App. at 126. 

The veteran's hernia disability is rated under the provisions of 38 C.F.R. § 4.114, DC 7338.  Under that DC, a noncompensable rating is warranted for an inguinal hernia that is small, reducible, or without true hernia protrusion, or that is not operated but is remediable.  A 10% rating requires a postoperative, recurrent, readily reducible hernia that is well-supported by a truss or belt.  A 30% rating requires a small, postoperative, recurrent hernia, or an unoperated irremediable hernia, that is not well-supported by a truss, or is not readily reducible.  A 60% rating requires a large, postoperative, recurrent hernia that is not well-supported under ordinary conditions, and is not readily reducible, when considered inoperable.

The Veteran contends that his postoperative hernia repair residuals warrant an initial compensable rating.  He asserts that he has pain in the region of the hernia surgery, and he gave testimony to that effect at the August 2010 Board hearing. However, considering the evidence in light of the criteria of DC 7338, the Board finds that the record does not support a schedular compensable rating for that disability at any time since the initial grant of service connection, as the medical evidence does not show more disability under the applicable rating criteria.  

On August 2008 VA examination, the Veteran complained of hernia pain since a June umbilical and epigastric herniorrhaphy.  The physician noted that he currently received no treatment for this.  Current examination showed no hernia present, and no tenderness of the previous umbilical hernia incision.  The diagnosis was healed umbilical hernia, resolved.

On September 2008 VA examination, the same physician who examined the Veteran in August again noted an umbilical hernia scar on examination, and that no hernia was present.  There was no tenderness.

At the August 2010 Board hearing, the Veteran testified that he had no hernia surgical scar tenderness.

On that record, the Board finds that the medical evidence does not support the assignment of an initial compensable schedular rating for postoperative hernia repair residuals at any time since the initial grant of service connection, as there is no evidence that the criteria for a 10% schedular rating under DC 7338 (a postoperative, recurrent, readily reducible hernia that is well-supported by a truss or belt) have been shown.  On the whole, the Board finds that the current noncompensable disability rating is the most appropriate evaluation for the hernia residuals generally shown by the evidence in 2008 and 2010, which consistently shows no recurrent hernia postoperatively.

Additionally, the Board finds that there is no showing that, at any time since the initial grant of service connection, the veteran's postoperative hernia repair residuals have reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher rating on an extraschedular basis pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  Thun v. Peake, 22 Vet. App. 111 (2008), provides a 3-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for a service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether his disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture, and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, his disability picture requires the assignment of an extraschedular rating.

With respect to the first step of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular ratings for the service-connected postoperative hernia repair residuals are inadequate.  A comparison between the level of severity and symptomatology of the veteran's hernia disability with the established criteria found in the rating schedule shows that the rating criteria reasonably describe his disability level and symptomatology.  As discussed above, the rating criteria consider whether there is a recurrent hernia postoperatively.      

Moreover, the Board further observes that the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  In this case, the veteran's symptoms and clinical findings as documented in medical reports do not objectively show that his postoperative hernia repair residuals alone markedly interfere with employment (i.e., beyond that contemplated in the assigned schedular rating), or require frequent periods of hospitalization, or otherwise render impractical the application of the regular schedular standards, and the Board finds that the assigned schedular rating for that disability is adequate in this case.  In this regard, the Board notes that the August 2008 VA physician noted that the Veteran was unemployed because he had just been discharged from military service the month previously.  A resolved, healed umbilical hernia was diagnosed, and the examiner opined that it had no significant occupational effects and no effect on the veteran's usual daily activities.  In September 2008, the examining VA physician noted that the Veteran was unemployed because he had been recently discharged from military service and had not yet decided on a future career.  At the August 2010 Board hearing, the Veteran testified that he was currently employed as a real estate appraiser on a part-time basis.
  
In short, there is nothing in the record to indicate that the service-connected postoperative hernia repair residuals on appeal cause impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that a disability rating itself is recognition that industrial capabilities are impaired).  The Board points out that a percentage schedular rating represents average impairment in earning capacity resulting from a disease and injury and its residual conditions in civil occupations, and that, generally, the degree of disability specified is considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Hence, the Board concludes that the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

For all the foregoing reasons, the Board finds that there is no basis for staged ratings pursuant to Fenderson, inasmuch as the factual findings do not show distinct time periods since the initial grant of service connection where the Veteran's postoperative hernia repair residuals exhibited symptoms that would warrant different ratings under the applicable rating criteria, and that the evidence does not support an initial compensable rating, which claim thus must be denied.  In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49,  53-56 (1990).


ORDER

An initial compensable rating for postoperative hernia repair residuals is denied.


REMAND

As noted above, the VCAA includes enhanced duties to notify and assist claimants.  Considering the record in light of the duties imposed by the VCAA, the Board finds that all notice and development action needed to fairly adjudicate the claims for service connection for a right hip disability, and initial compensable ratings for right and left lower extremity peroneal nerve neuropathy and low back DDD on appeal has not been accomplished.  

At the August 2010 Board hearing, the Veteran testified that he was treated for right hip and low back disabilities by a private female physician.  However, no such medical evidence is of record.

A VA hearing officer has a regulatory duty to suggest the submission of evidence which a claimant may have overlooked, and which would be of advantage to his position.  38 C.F.R. § 3.103(c)(2) (2010); see also Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010) (the lack of medical evidence in the record addressing a nexus between an appellant's disability and an inservice event or injury gives rise to the possibility that evidence has been overlooked; a Board hearing officer should suggest that the appellant secure and submit this evidence if he could, and failure to do so is error); Costantino v. West, 12 Vet. App. 517, 520 (1999) (a remand is appropriate where a hearing officer did not advise a claimant to submit relevant evidence).  

As such private medical records are pertinent to the claims on appeal, the Board finds that the RO should request the Veteran to identify the name and address of his private physician, and furnish written authorization permitting the release to the VA of copies of all medical records of his treatment and evaluation for right hip and low back disabilities.  The RO should then obtain any additional evidence for which the appellant provides sufficient information and authorization following the procedures prescribed in 38 C.F.R. § 3.159.  

With respect to the issues of compensable ratings for right and left lower extremity peroneal nerve neuropathy, the Board notes that the August 2008 VA examiner diagnosed exertional compartment syndrome associated with hypesthesia in the peroneal nerve affecting the legs, noting that the Veteran got peroneal paresthesias after running several miles.  

Under the applicable criteria of 38 C.F.R. § 4.124a (2010), DC 8521, mild incomplete external popliteal (common peroneal) nerve neuropathy warrants a 10% rating.  However, under DCs 8522 and 8523, mild incomplete musculocutaneous (superficial peroneal) and anterior tibial (deep peroneal) nerve neuropathy, respectively, warrant a noncompensable rating.  

Where the record does not adequately reveal the current state of disability, the fulfillment of the duty to assist includes providing a thorough and contemporaneous medical examination that considers the claimant's prior medical examinations and treatment.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).  The VA is required to schedule an examination whenever evidence indicates that there has been a material change in disability, or that the current rating may be incorrect.  38 C.F.R. § 3.327(a) (2010); see Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Inadequate medical evaluation frustrates judicial review.  Hicks v. Brown, 8 Vet. App. 417, 422 (1995).  

The current medical evidence of record is unclear whether the veteran's bilateral lower extremity peroneal paresthesias involve external popliteal (common peroneal), musculocutaneous (superficial peroneal), or anterior tibial (deep peroneal) nerve neuropathy, or some combination of those.  As the nature, extent, and degree of severity of the veteran's service-connected right and left lower extremity peroneal nerve neuropathy and how it impairs him functionally are unclear since his last VA examination in 2008, the Board finds that the duty to assist requires that he be afforded a new VA neurological examination to obtain clinical findings pertaining thereto prior to adjudicating those higher rating claims on appeal.  Under the circumstances, the Board finds that this case must be remanded to the RO to obtain such examination to resolve those issues on appeal.  
   
With respect to the issue of service connection for a right hip disability, the Board notes that the service medical records document right hip joint pain and stiffness.  Post service, hip arthralgia was diagnosed on August 2008 VA examination.  At the August 2010 Board hearing, the Veteran testified that his private physician treated him for a right hip disability that she believed was arthritis.

A VA examination or opinion is necessary if the evidence of record (a) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; (b) establishes that a veteran suffered an event, injury, or disease in service; and (c) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability, but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The types of evidence that indicate that a current disability may be associated with military service include credible evidence of continuity, and symptomatology such as pain or other symptoms capable of lay observation.  McClendon, 20 Vet. App. at 83.  To trigger the VA's duty to provide a medical examination, the evidence need only indicate that symptoms of a disability may be associated with a veteran's active service.  Duenas v. Principi, 18 Vet. App.  512, 517-18 (2004).

On that record, the Board finds that the duty to assist requires that this case must be remanded to the RO to afford the appellant a VA orthopedic examination to determine the nature and etiology of any current right hip disability and its relationship, if any, to his military service.

The Veteran is hereby advised that failure to report for any scheduled VA examination, without good cause, may result in denial of his claims.  See 38 C.F.R.  § 3.655(b) (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report for any scheduled examination, the RO should obtain and associate with the claims folder a copy of any notice of such examination sent to him by the pertinent medical facility.    

The action identified herein is consistent with the duties imposed by the VCAA. However, identification of specific action requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.
 
Accordingly, to ensure that all due process requirements imposed by the VCAA are met, this case is hereby REMANDED to the RO via the AMC for the following action:

1.  The RO should request the Veteran to provide sufficient information and authorization to enable the RO to obtain any additional pertinent evidence that is not currently of record.  In this regard, the RO should request the Veteran to furnish the name and address of his female private physician, as well as written authorization permitting the release to the VA of all records of her medical treatment for his right hip and low back disabilities.  

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and/or responses received should be associated with the claims folder.  

3.  If any records sought are not obtained, the RO should notify the appellant and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

4.  After all available records and/or responses received have been associated with the claims folder, the RO should arrange for the Veteran to undergo a VA neurological examination to determine the nature, extent, and degree of severity of his right and left lower extremity peroneal nerve neuropathy.  The entire claims folder must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of his documented medical history and assertions. All indicated tests and studies (to include nerve conduction velocity and electromyographic studies, as appropriate) should be accomplished, and all clinical findings should be reported in detail and correlated to a specific diagnosis.  

The doctor should identify the existence and extent of any and all symptoms associated with the veteran's right and left lower extremity peroneal nerve neuropathy, to include identification of which nerve or nerves are involved, specifically, the external popliteal (common peroneal), musculocutaneous (superficial peroneal), or anterior tibial (deep peroneal) nerve, or some combination of those.  He should render an opinion for the record as to whether any neuropathy is best described as (a) incomplete and mild; (b) incomplete and moderate; (c) incomplete and severe; or (d) complete. 

The examiner should also discuss the effect of the veteran's right and left lower extremity peroneal nerve neuropathy on his employability.   

All examination findings, together with the complete rationale for the comments and opinions expressed, should be set forth in a printed (typewritten) report.

5.  The RO should arrange for the Veteran to undergo a VA orthopedic examination to determine the nature and etiology of any current right hip disability and its relationship, if any, to his military service.  The entire claims folder must be made available to and reviewed by the physician designated to examine the Veteran, and the examination report should include discussion of his documented medical history and assertions.  All indicated studies and tests (including X-rays) should be accomplished, and all clinical findings should be reported in detail and correlated to a specific diagnosis.  


The doctor should review the service and post-service medical records and render an opinion for the record as to whether it is at least as likely as not (i.e., there is at least a 50% probability), or whether it is not at least as likely as not (i.e., there is less than a 50% probability) that any current right hip disability is (a) related to any incident of the veteran's military service, or (b) directly related to any symptoms that the Veteran identifies as having had in service that might not be reflected in the service medical records.  

The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed, in a printed (typewritten) report.

6.  If the Veteran fails to report for any scheduled examination, the RO must obtain and associate with the claims folder a copy of the notice of the date and time of such examination sent to him by the pertinent VA medical facility.

7.  To help avoid future remand, the RO must ensure that all requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

8.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims remaining on appeal in light of all pertinent evidence and legal authority, to include consideration of whether staged ratings are warranted in the higher rating matters.  See Fenderson, 12 Vet. App. at 126.  If the Veteran fails to report for any scheduled examination, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.
 
9.  If the service connection claim is denied, and unless higher rating claims on appeal are granted to the veteran's satisfaction, the RO must furnish him and his representative an appropriate Supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims folder is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The appellant needs take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate timeframe.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans Appeals


Department of Veterans Affairs


